burden of demonstrating that extraordinary relief is warranted.     Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                             Having considered the petition, answer, and reply, as well as
                the supporting documents submitted therewith, we conclude that
                petitioner has not met its burden of demonstrating that writ relief is
                warranted.    See id.   Accordingly, we deny the petition. NRAP 21(b)(1);
                Smith, 107 Nev. at 677, 818 P.2d at 851.
                             It is so ORDERED.



                                                                                       J
                                                           Pickering


                                                                     C
                                                           Parraguirre



                                                           gaitta


                cc: Hon. Gloria Sturman, District Judge
                     Kung & Brown
                     Patrick K. McKnight
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A